Name: Commission Regulation (EEC) No 1859/88 of 30 June 1988 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  consumption;  marketing;  distributive trades
 Date Published: nan

 Avis juridique important|31988R1859Commission Regulation (EEC) No 1859/88 of 30 June 1988 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies Official Journal L 166 , 01/07/1988 P. 0013 - 0015 Finnish special edition: Chapter 3 Volume 26 P. 0231 Swedish special edition: Chapter 3 Volume 26 P. 0231 *****COMMISSION REGULATION (EEC) No 1859/88 of 30 June 1988 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1098/88 (2), and in particular Article 12 (4) thereof, Whereas Commission Regulation (EEC) No 3472/85 (3), as last amended by Regulation (EEC) No 3236/87 (4), specifies the olive oil qualities that may be offered for intervention; whereas experience has shown that intervention purchasing of olive-pomace oil is of no direct benefit to producers; whereas intervention purchasing of pomace oil is not therefore fully consonant with the aims of Article 12 (1) of Regulation No 136/66/EEC such as market stability and protection of producers' incomes; whereas, pursuant to Commission Regulation (EEC) No 3635/86 (5), intervention purchasing of olive-pomace oil was already suspended during the 1986/87 marketing year; whereas intervention purchasing of this quality of oil should therefore be terminated; whereas the Annex to Regulation (EEC) No 3472/85 must therefore be amended; Whereas the maximum acidity of lampante virgin olive oil offered for intervention must be altered to improve the quality; Whereas Council Regulation (EEC) No 1915/87 (6) altered the definition of virgin olive oil; whereas the price increase applicable on that quality should therefore be altered to take account of market conditions; whereas the Annex to Regulation (EEC) No 3472/85 must therefore be amended; Whereas Commission Regulation (EEC) No 1058/77 (7), as last amended by Regulation (EEC) No 1858/88 (8), stipulates that virgin oils with a tetrachloroethylene content above a certain level are to be classed as lampante virgin olive oils; whereas as far as intervention purchasing is concerned this downgrading will be efective only from the beginning of the next marketing year; whereas on account of the depreciation in the market value of these oils a special intervention price should apply to them temporarily; Whereas the Management Committee for Oils and Fats has not issued an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3472/85 is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 Intervention under Article 12 (1) of Regulation No 136/66/EEC shall be restricted to olive oil as defined at point 1 of the Annex to that Regulation. The water and impurity content of such oil may not be more than 1 %. In the case of lampante virgin olive oil the free fatty acid content expressed as oleic acid may not be more than 10 %.' 2. In Article 2 (2), 'and, in the case of olive residue oil, the accounts of the extraction industries of this oil' is deleted. 3. The fourth indent in Article 2 (3) is deleted. 4. In Article 3 (3), 'and of 0,5 % for residue oil' is deleted. 5. The third indent in Article 8 (2) is deleted. 6. The Annex is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 July 1988. However until 31 October 1988 Annex A to this Regulation shall apply in place of the Annex to Regulation (EEC) No 3472/85. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 110, 29. 4. 1988, p. 10. (3) OJ No L 333, 11. 12. 1985, p. 5. (4) OJ No L 308, 30. 10. 1987, p. 12. (5) OJ No L 336, 29. 11. 1986, p. 39. (6) OJ No L 183, 3. 7. 1987, p. 7. (7) OJ No L 128, 24. 5. 1977, p. 6. (8) See page 10 of this Official Journal. ANNEX 'ANNEX (ECU/100 kg) 1.2.3 // // // // Description and quality as defined in the Annex to Regulation No 136/66/EEC (the degree of acidity represents the free fatty acid content, expressed as grams of oleic acid/100 grams of oil) // Price increase // Price reduction // // // // Extra virgin olive oil // 17,29 // - // Virgin olive oil // 6,05 // - // Ordinary virgin olive oil // - // - // Lampante virgin olive oil 1 ° // // 8,14 // Other lampante virgin olive oils: // // // - more than 1 °, up to and including 8 ° acidity // // Reduction increased by 0,32 ECU for each additional tenth of a degree of acidity // - more than 8 ° acidity // // Reduction increased by 0,35 ECU for each additional tenth of a degree of acidity' // // // ANNEX A (ECU/100 kg) 1.2.3 // // // // Description and quality as defined in the Annex to Regulation No 136/66/EEC (the degree of acidity represents the free fatty acid content, expressed as grams of oleic acid/100 grams of oil) // Price increase // Price reduction // // // // Extra virgin olive oil with a tetrachloroethylene content of not more than 0,1 mg/kg // 17,29 // // Extra virgin olive oil with a tetrachloroethylene content of more than 0,1 mg/kg but not more than 1 mg/kg // 3,46 // // Virgin olive oil with a tetrachloroethylene content of not more than 0,1 mg/kg // 6,05 // // Virgin olive oil with a tetrachloroethylene content of more than 0,1 mg/kg but not more than 1 mg/kg // 1,21 // // Ordinary virgin olive oil with a tetrachloroethylene content of not more than 0,1 mg/kg Ordinary virgin olive oil with a tetrachloroethylene content of more than 0,1 mg/kg but not more than 1 mg/kg // // 6,51 // Lampante virgin olive oil 1 ° and other virgin olive oils 1 ° with a tetrachloroethylene content of more than 1 mg/kg // // 8,14 // Other lampante virgin olive oils and other virgin olive oils with a tetrachloroethylene content of more than 1 mg/kg // // // - more than 1 °, up to and including 8 ° activity // // Reduction increased by 0,32 ECU for each additional tenth of a degree of activity // - more than 8 ° activity // // Reduction increased by 0,35 ECU for each additional tenth of a degree of activity